UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             3/3/2020
                                                                       :
I.M., an infant by her Mother and Natural Guardian,                    :
Danielle Hartmann, and DANIELLE HARTMANN                               :
                                                                       :
                                    Plaintiffs,                        :   16-cv-07608 (LJL)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
M.D. LYNNE DISCOSTANZO, et al.,                                        :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        The Court is in receipt of the parties’ various filings. It is hereby ORDERED that the

parties make the following filings on ECF:

    1) By 5:00 p.m. on March 4, 2020, Plaintiff is ordered to file on ECF a) any objections to
       the proposed Jury Charge and Jury Interrogatories submitted to Judge Walter’s chambers
       by Defendant on February 28, 2020, and b) any proposed revisions or additions to those
       instructions in light of subsequent developments. Defendant may respond to Plaintiff’s
       objections, revisions, or additions by 12:00 p.m. on March 5, 2020.

    2) By 12:00 p.m. on March 5, 2020, the parties shall jointly submit the short description of
       the case to be read to the Jury required by my Individual Practices. The parties submitted
       a statement of the case in their proposed JPTO. (Dkt. No. 179.) If they jointly elect to
       have that statement read to the Jury, they may so indicate on the letter to be submitted by
       March 5, 2020 at 12:00 p.m.

    3) By 12:00 p.m. on March 5, 2020, the parties shall jointly submit a final list, drawn from
       the lists included with the JPTO (Dkt. No. 179) of the witness each side intends to present
       at trial beginning next week and the exhibits each side intends to offer, noting objections
       by the other side.
      The Court will discuss the motion for sanctions as well as the trial procedure at the

conference on March 5, 2020.

      SO ORDERED.

Dated: March 3, 2020                             __________________________________
New York, New York                                          LEWIS J. LIMAN
                                                        United States District Judge




                                                   2
